Case 3:17-cv-00963-SMH-KLH Document 35 Filed 09/19/19 Page 1 of 12 PageID #: 921



                          UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF LOUISIANA
                                MONROE DIVISION

  CHELSEA DANIELLE JENKINS, ET AL.                      CIVIL ACTION NO. 17-0963

  VERSUS                                                JUDGE S. MAURICE HICKS, JR.

  CITY OF RUSTON, ET AL.                                MAGISTRATE JUDGE HAYES

                                MEMORANDUM RULING

        Before the Court is a Rule 12(b)(1) Motion, Rule 12(c) Motion, and Rule 56 Motion

  for Summary Judgment (Record Document 26) filed by Defendants, the City of Ruston

  and the Ruston City Police Department. Plaintiffs Chelsea and Brittany Jenkins oppose

  the motion. See Record Document 30. For the reasons set forth below, Plaintiffs’ claims

  against the Ruston City Police Department are DISMISSED WITH PREJUDICE, as the

  police department is not a legal entity capable of being sued. Additionally, Defendants’

  Rule 12(b)(1) motion is GRANTED, as this Court finds that it lacks federal question

  subject matter jurisdiction. Plaintiffs’ claims against the City of Ruston are DISMISSED

  WITHOUT PREJUDICE for lack of subject matter jurisdiction.

                                     BACKGROUND

        On the night of July 28, 2016, the Jenkinses – who are sisters - planned a party at

  their apartment home at 3100 Courtney Avenue in Ruston, Louisiana. See Record

  Document 1 at ¶ 5. The party was scheduled to begin at 10:00 p.m. See Record

  Document 26-10 (Deposition of Chelsea Jenkins) at 93. Guests began arriving around

  10:30 p.m. See id. at 111. Chelsea Jenkins estimated that anywhere from 50 to 100

  people were at the party. See id. at 93-95. Guests at the party were both inside and

  outside the Jenkins’ residence. See id. at 93-96. There was a disc jockey at the party
Case 3:17-cv-00963-SMH-KLH Document 35 Filed 09/19/19 Page 2 of 12 PageID #: 922



  and two speakers were placed inside the residence. See id. at 107-110. Chelsea Jenkins

  stated in her deposition that the party reached its peak attendance around 11:30 p.m.

  See id. at 111. Chelsea Jenkins admitted that the sound from the party could probably

  be heard across the street. See id. at 114.

        On July 28, 2016, at approximately 11:50 p.m., the Ruston Police Department

  received a call from a woman who identified herself as Keisha Perry (“Perry”). Perry

  complained of a “loud, obnoxious party” that was keeping her child awake. Record

  Document 26-5 (Ruston Police Department Audio Recordings). Perry was standing at

  3029 Courtney Avenue when she called and knew the party was “somewhere down from

  3029 Courtney.” Id. She also stated that “parking is everywhere.” Id.

        Officer Haskell “Trey” Tull (“Officer Tull”), Officer Cindy Abbott (“Officer Abbott”),

  and Officer Hannah Laborde (“Officer Laborde”) were dispatched to Courtney Avenue in

  response to Perry’s call.    See id.; see also Record Document 26-7 (Officer Tull

  Deposition), Record Document 26-8 (Officer Laborde Deposition), Record Document 26-

  12 (Ruston Police Department Incident Detail Report), & Record Document 26-13 (CAD

  Response Report). Upon arrival at Courtney Avenue, the officers noticed “a lot of people

  grouped up at an apartment” and “in front of the same apartment.” Record Document 26-

  8 at 14-16, 21. The roadway was also blocked with cars. See id. at 24 The officers

  began searching for the person who was responsible for the party and eventually Chelsea

  Jenkins advised that she was hosting the party at her residence at 3100 Courtney

  Avenue. See id. at 14-16 & 20. As evidenced by the officers’ Motor Vehicle Recording

  System (“MVR”), specifically Officer Laborde’s MVR, Chelsea Jenkins was informed that

  she got one warning, the vehicles had to be moved, and that if the officers returned, then



                                        Page 2 of 12
Case 3:17-cv-00963-SMH-KLH Document 35 Filed 09/19/19 Page 3 of 12 PageID #: 923



  she would be taken to jail. See Record Document 26-6 (MVR Recordings); Record

  Document 26-6(a) (Officer Laborde MVR at approximately 00:02:20-00:02:40). Chelsea

  Jenkins responded, “okay.” See id. The officers left Courtney Avenue. See Record

  Document 26-8 at 24-27; Record Document 26-6.

        On July 29, 2016, at approximately 12:29 a.m., the Ruston Police Department

  received another call regarding a loud party on Courtney Avenue. See Record Document

  26-5. This call was received after the officers had already left Courtney Avenue. See id.

  More officers responded to the second noise complaint. See Record Document 26-6;

  Record Document 26-7; Record Document 26-9 (Officer Cindy Abbott Deposition). In

  addition to Officers Tull, Laborde, and Abbott, Sergeant Justin Brown (“Sergeant Brown”),

  Lieutenant Thomas Evans (“Lieutenant Evans”), and Officer Tyler Book dispatched to

  Courtney Avenue in response to the second noise complaint. See id. According to Officer

  Laborde, upon her arrival, there were still people gathered and cars blocking the roadway.

  See Record Document 26-8 at 26-27. Officer Laborde placed Chelsea Jenkins under

  arrest for disturbing the peace in violation of Ruston City Ordinance § 11-103.1 (Noise-

  producing instruments; sound amplification). See Record Document 26-6(c) (Officer

  Laborde MVR); Record Document 26-8 at 28-31; Record Document 26-12. Chelsea

  Jenkins was transported to the Lincoln Parish Detention Center. See Record Document

  26-6(c).

        In order to clear the parked cars, the officers remained on scene after Chelsea

  Jenkins was transported to the Lincoln Parish Detention Center. See Record Document

  26-7 at 30; Record Document 26-9 at 17; Record Document 26-6. According to the

  officers, it was during this time that Brittany Jenkins approached Lieutenant Evans and



                                        Page 3 of 12
Case 3:17-cv-00963-SMH-KLH Document 35 Filed 09/19/19 Page 4 of 12 PageID #: 924



  Sergeant Brown and started yelling at them.         See Record Document 26-7; Record

  Document 26-9. They maintain that she balled her hand into a fist and lunged at them.

  See id. They admit that no contact was made. See id. The officers contend that Brittany

  Jenkins got into a vehicle for a very short period of time, then opened the door and started

  yelling at them again. See Record Document 26-9 at 17-21. Brittany Jenkins can be

  heard yelling on Sergeant Brown’s MVR. See Record Document 26-6(d) (Sergeant

  Brown MVR at approximately 00:43:15-00:45:00). The officers warn Brittany Jenkins not

  to get any closer and ask her friends to “get her out of here.” Id. Notwithstanding, Brittany

  Jenkins denies yelling or having any contact with the officers. See Record Document 30-

  9 at 9-10. Officer Tull ultimately arrested Brittany Jenkins for violating Ruston City

  Ordinance § 11-103.3 (Music; yelling; animals). See Record Document 26-7; Record

  Document 26-12.

         In their complaint, Plaintiffs allege that the police officers “illegally, unlawfully,

  willingly, wrongfully, maliciously, and intentionally shut down [their] party and placed them

  under arrest for Disturbing the Peace by Excessive Sound or Noise.” Record Document

  1 at ¶ 5. They further allege that the police officers “willfully and maliciously” threatened

  them and “forcefully and violently seized [them] against their will and without any cause

  or justification, putting [them] in mortal fear.” Id. at ¶ 7. In addition to this “trespass,

  assault, and battery,” Plaintiffs allege that the police officers detained and imprisoned

  them against their will without any warrant or authority of law. Id. at ¶ 8.

         Plaintiffs sued the City of Ruston and the Ruston City Police Department under 42

  U.S.C. § 1983 for assault, battery, false arrest/false imprisonment, and trespass, all based

  on the actions of individual police officers. See id. Defendants now seek dismissal of



                                         Page 4 of 12
Case 3:17-cv-00963-SMH-KLH Document 35 Filed 09/19/19 Page 5 of 12 PageID #: 925



  Plaintiffs’ claims pursuant to Rule 12(b)(1), Rule 12(c), and Rule 56.         See Record

  Document 26. 1

                                     LAW AND ANALYSIS

  I.     Rule 12(b)(1) Standard.

         Federal Rule of Civil Procedure 12(b)(1) provides that a party may assert lack of

  subject matter jurisdiction as a defense by motion. See F.R.C.P. 12(b)(1). “Subject

  matter jurisdiction, because it involves a court’s power to hear a case, can never be

  forfeited or waived.” Arbaugh v. Y&H Corp., 546 U.S. 500, 514, 126 S.Ct. 1235, 1244

  (2006). Federal courts have limited jurisdiction and possess only that power authorized

  by the Constitution and federal statute. Kokkonen v. Guardian Life Ins. Co. of Am., 511

  U.S. 375, 377, 114 S.Ct. 1673, 1675 (1994). Subject matter jurisdiction “is not to be

  expanded by judicial decree.” Id. In fact, “it is to be presumed that a cause lies outside

  this limited jurisdiction and the burden of establishing the contrary rests upon the party

  asserting jurisdiction.” Id. (internal citations omitted).

         Subject matter jurisdiction is implicated when a claim is “so insubstantial,

  implausible, foreclosed by prior decisions of [the Supreme Court], or otherwise completely

  devoid of merit as not to involve a federal controversy.” ACS Recovery Servs., Inc. v.

  Griffin, 723 F.3d 518, 523 (5th Cir. 2013), citing Oneida Indian Nation of N.Y. v. Cnty. of

  Oneida, 414 U.S. 661, 666, 94 S.Ct. 772, 777 (1974). A party may challenge subject

  matter jurisdiction facially or factually. See Paterson v. Weinberger, 644 F.2d 521, 523

  (5th Cir. 1981). If the defense makes a facial challenge, “the trial court is required merely



  1The Court has decided the defense motion pursuant to Rule 12(b)(1); thus, the merits of
  the Rule 12(c) and Rule 56 motions were not reached.

                                           Page 5 of 12
Case 3:17-cv-00963-SMH-KLH Document 35 Filed 09/19/19 Page 6 of 12 PageID #: 926



  to look to the sufficiency of the allegations in the complaint because they are presumed

  to be true.” Id. If those allegations are sufficient to establish jurisdiction, then the

  complaint stands. See id. “If a defendant makes a factual attack upon the court’s subject

  matter jurisdiction over the lawsuit, the defendant submits affidavits, testimony, or other

  evidentiary materials.” “[The] plaintiff is also required to submit facts through some

  evidentiary method and has the burden of proving by a preponderance of the evidence

  that the trial court does have subject matter jurisdiction.” Id.

  II.    Analysis.

         Here, Plaintiffs have invoked the jurisdiction of this Court under 28 U.S.C. § 1331.

  See Record Document 1 at ¶ 1. Section 1331 provides for federal question jurisdiction.

  See Arbaugh, 546 U.S. at 513, 126 S.Ct. at 1244. A plaintiff properly invokes Section

  1331 jurisdiction when he pleads a colorable claim “arising under” the Constitution or laws

  of the United States. Id. Plaintiffs seek relief against the City of Ruston and the Ruston

  City Police Department under 42 U.S.C. § 1983 for assault, battery, false arrest/false

  imprisonment, and trespass, all based on the actions of individual police officers.

         A.     Claims Against the Ruston City Police Department.

         The Ruston City Police Department is not a legal entity capable of being sued in

  federal court. See Hicks v. Louisiana, No. CIV.A. 13-3000, 2014 WL 869247, at *1 (W.D.

  La. Mar. 5, 2014); Evans v. City of Homer, No. 07-0383, 2007 WL 2710792

  (W.D.La.2007); Martin v. Davis, No. 06-1770, 2007 WL 763653 (E.D.La.2007) (“Under

  Louisiana law, police departments are not juridical entities capable of suing or being

  sued.”). All claims against the Ruston City Police Department shall be dismissed with

  prejudice and the Court will now consider Plaintiffs’ claims against the City of Ruston.



                                          Page 6 of 12
Case 3:17-cv-00963-SMH-KLH Document 35 Filed 09/19/19 Page 7 of 12 PageID #: 927



         B.     Claims Against the City of Ruston.

         Again, Plaintiffs have attempted to invoke federal question subject matter

  jurisdiction as to their Section 1983 claims against the City of Ruston. Pursuant to Rule

  12(b)(1), the City of Ruston asserts both facial and factual challenges to this Court’s

  federal question subject matter jurisdiction.

                1.     Facial Challenge.

         Here, the City of Ruston argues that Plaintiffs’ complaint fails to allege facts upon

  which federal question subject matter jurisdiction can be based.            Plaintiffs’ factual

  allegations set forth in their complaint will be taken as true and their complaint will survive

  the facial challenge if it alleges sufficient facts to invoke subject matter jurisdiction. See

  Paterson, 644 F.2d at 523. In evaluating the City of Ruston’s facial challenge to subject

  matter jurisdiction, this Court will use the Twombly/Iqbal plausibility standard. See Silha

  v. ACT, Inc., 807 F.3d 169, 174 (7th Cir. 2015); Lane v. Halliburton, 529 F.3d 548, 557

  (5th Cir.2008).

         Rule 8(a)(2) of the Federal Rules of Civil Procedure requires that a pleading

  contain “a short and plain statement of the claim showing that the pleader is entitled to

  relief.” The standard for the adequacy of complaints under Rule 8(a)(2) is now a

  “plausibility” standard found in Bell Atlantic Corporation v. Twombly, 550 U.S. 544, 127

  S.Ct. 1955 (2007), and its progeny. Under this standard, “[f]actual allegations must be

  enough to raise a right to relief above the speculative level on the assumption that all the

  allegations in the complaint are true (even if doubtful in fact).” Id. at 555-56, 127 S.Ct. at

  1965 (citations omitted). Dismissal is appropriate only if the complaint fails to plead

  “enough facts to state a claim to relief that is plausible on its face.” Id. at 570, 127 S. Ct.



                                          Page 7 of 12
Case 3:17-cv-00963-SMH-KLH Document 35 Filed 09/19/19 Page 8 of 12 PageID #: 928



  at 1974. If a pleading only contains “labels and conclusions” and “a formulaic recitation

  of the elements of a cause of action,” the pleading does not meet the standards of Rule

  8(a)(2). Ashcroft v. Iqbal, 556 U.S. 662, 678, 129 S. Ct. 1937, 1949 (2009) (citation

  omitted).

         Section 1983 provides a cause of action against anyone who, under color of state

  law, deprives another of his or her constitutional rights. In Monell v. Department of Social

  Services of the City of New York, 436 U.S. 658, 694, 98 S. Ct. 2018, 2037-2038 (1978),

  the Supreme Court held that Congress intended Section 1983 to apply to local

  government entities as well as to persons. The Monell Court further held that

  municipalities and local government agencies cannot be held liable for constitutional torts

  under Section 1983 pursuant to a theory of respondeat superior, but they can be held

  liable “when execution of a government’s policy or custom, whether made by its

  lawmakers or by those whose edicts or acts may fairly be said to represent official policy,

  inflicts the injury.” Id. Therefore, to succeed on a Monell claim against a local government

  entity, the plaintiff must establish (1) an official policy, practice, or custom, of which (2) a

  policymaker can be charged with actual or constructive knowledge, and (3) a

  constitutional violation whose moving force is that policy, practice, or custom. See

  Fuentes v. Nueces Cnty., Tex., 689 F. App’x 775, 777 (5th Cir. 2017), quoting Valle v.

  City of Hous., 613 F.3d 536, 541-42 (5th Cir. 2010). Locating an official policy, practice,

  or custom ensures that a local government entity will be held liable only for violations of

  constitutional rights that resulted from the decisions of those officials whose acts may

  fairly be said to be those of the government entity itself. See Bd. of Comm’rs of Bryan

  Cnty. v. Brown, 520 U.S. 397, 403-04, 117 S. Ct. 1832, 1388 (1997).



                                           Page 8 of 12
Case 3:17-cv-00963-SMH-KLH Document 35 Filed 09/19/19 Page 9 of 12 PageID #: 929



         A review of the complaint demonstrates that all of their factual allegations relate to

  the individual actions of unnamed police officers on July 28-29, 2016. See Record

  Document 1. The individual police officers are not identified by name in the complaint

  and are not named as individual defendants. There are no factual allegations regarding

  unconstitutional policies, practices, and/or customs of the City of Ruston. Likewise, no

  policymaker is identified. Thus, the factual allegations in the complaint, even if accepted

  as true, do not establish the necessary elements of a Monell municipal liability claim. See

  ACS Recovery Servs., Inc., 723 F.3d at 523, citing Oneida, 414 U.S. at 666, 94 S.Ct. at

  777 (Subject matter jurisdiction is implicated when a claim is “so insubstantial,

  implausible, foreclosed by prior decisions of [the Supreme Court], or otherwise completely

  devoid of merit as not to involve a federal controversy.”). Because Plaintiffs have failed

  to allege facts that would survive the Twombly/Iqbal plausibility standard, they have

  likewise failed to meet their pleading burden to invoke federal question subject matter

  jurisdiction. The factual allegations relating to the actions of unnamed, individual police

  officers on the night in question, even taken as true, are not sufficient to impose Section

  1983 municipal liability upon the City of Ruston.

                2.     Factual Challenge.

         In a factual challenge under Rule 12(b)(1), the trial court’s jurisdiction - “its very

  power to hear the case” – is at issue. Williamson v. Tucker, 645 F.2d 404, 412-413 (5th

  Cir. 1981). Thus, “there is substantial authority that the trial court is free to weigh the

  evidence and satisfy itself as to the existence of its power to hear the case.” Id. at 413.

  The Fifth Circuit has held “no presumptive truthfulness attaches to plaintiff’s allegations,

  and the existence of disputed material facts will not preclude the trial court from evaluating



                                          Page 9 of 12
Case 3:17-cv-00963-SMH-KLH Document 35 Filed 09/19/19 Page 10 of 12 PageID #: 930



  for itself the merits of jurisdictional claims.” Id. The plaintiff bears “the burden of proving

  by a preponderance of the evidence that the trial court does have subject matter

  jurisdiction.” Paterson, 644 F.2d at 523.

           As discussed supra, Plaintiffs have not satisfied the Monell standard because they

  have not plead a policy, practice, and/or custom of the City of Ruston that is allegedly

  unconstitutional. Discovery has produced no such policy, practice, or custom. Under

  Monell, “a municipality cannot be held liable solely because it employs a tortfeasor—or,

  in other words, a municipality cannot be held liable under § 1983 on a respondeat superior

  theory.” Monell, 436 U.S. at 691, 98 S.Ct. at 2036.

           Moreover, Plaintiffs’ argument in their reply brief that a directive from Sergeant

  Brown to arrest them “constituted the municipality and police department final decision”

  fails as a matter of law. Record Document 30 at 17. A Monell claim is based on the acts

  of a governmental official “with final policymaking authority for the local government actor

  concerning the action alleged to have caused the particular constitutional or statutory

  violation at issue.” Burge v. Par. of St. Tammany, 187 F.3d 452, 468 (5th Cir. 1999).

  Here, Sergeant Brown was not the final policymaking authority for the City of Ruston.

  Instead, Chief Stephen Rogers is the final policymaking authority for the City of Ruston

  with respect to the police department. See Record Document 26-5 (Affidavit of Chief

  Stephen Rogers) (generally discussing the normal practices and course of activities for

  the Ruston Police Department). This Court has held that police officers such as Sergeant

  Brown are not final policymaking authorities. See Adams v. City of Shreveport, 269 F.

  Supp. 3d 743, 753 (W.D. La. 2017). 2



  2In   Adams, this Court explained:
                                         Page 10 of 12
Case 3:17-cv-00963-SMH-KLH Document 35 Filed 09/19/19 Page 11 of 12 PageID #: 931



         In sum, Plaintiffs have failed to prove by a preponderance of the evidence that this

  Court has federal question subject matter jurisdiction and their case must be dismissed.

  This case presents an instance where a jurisdictional dismissal is appropriate because

  the alleged federal claim against the City of Ruston is immaterial, insubstantial, and

  foreclosed by the Supreme Court’s decision in Monell. See ACS Recovery Servs., Inc.,

  723 F.3d at 523, citing Oneida, 414 U.S. at 666, 94 S.Ct. at 777. Plaintiffs have simply

  presented no federal case or controversy.

                                        CONCLUSION

         Based on the foregoing analysis, this Court hereby dismisses, with prejudice, all

  claims against the Ruston City Police Department, as the police department is not a legal

  entity capable of being sued. Further, all claims against the City of Ruston are dismissed,

  without prejudice, as the Court lacks federal question subject matter jurisdiction over such

  claims.

         Accordingly,




         Under the undisputed facts in the summary judgment record, Officers
         Coleman and Neville are both corporals in the SPD, a rank one rank above
         the rank of an ordinary officer. See Record Documents 21–5 at 8 (deposition
         of Officer Coleman page 25, lines 9–12) and 21–6 at 10 (deposition of
         Officer Neville page 32, lines 4–7). Therefore, these officers are
         unquestionably not the final policymaking authorities for the SPD, and as
         such are not the appropriate officials to sue in their official capacity to
         impose liability on the City of Shreveport.

  Adams, 269 F.Supp.3d at 753.

                                        Page 11 of 12
Case 3:17-cv-00963-SMH-KLH Document 35 Filed 09/19/19 Page 12 of 12 PageID #: 932



          IT IS ORDERED that the Rule 12(b)(1) Motion, Rule 12(c) Motion, and Rule 56

  Motion for Summary Judgment (Record Document 26) filed by Defendants, the City of

  Ruston and the Ruston City Police Department, be and is hereby GRANTED.

          THUS DONE AND SIGNED, in Shreveport, Louisiana, this 19th day of September,

  2019.




                                     Page 12 of 12
